                          UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF ARIZONA

 In re:                                       Chapter 11

 Bob Bondurant School of High Performance Case No. 02:18-bk-12041-BKM
 Driving, Inc.,

                Debtor.

 THE BANCORP BANK,                            ORDER GRANTING STIPULATION TO
                                              CONTINUE HEARING AND RESPONSE
                Movant,                       DEADLINE RE: THE BANCORP BANK’S
                                              MOTION FOR RELIEF FROM
 v.                                           AUTOMATIC STAY

 Bob Bondurant School of High Performance Hearing Date:      March 19, 2019
 Driving, Inc.,                           Hearing Time:      1:30 p.m.
                                          Location:          230 North 1st Avenue
                Respondent.                                  7th Floor, Courtroom 701
                                                             Phoenix, AZ 85003


          Having reviewed and considered the Stipulation to Continue Hearing and Response

 Deadline Re: The Bancorp Bank’s Motion for Relief from Automatic Stay (“Stipulation”) [ECF

 No. 197] filed by Movant, The Bancorp Bank and Respondent, Bob Bondurant School of High

 Performance Driving, Inc., and good cause appearing,

          IT IS HEREBY ORDERED granting the Stipulation;

          IT IS FURTHER ORDERED vacating the hearing set for March 19, 2019 at 1:30

 p.m.; and rescheduling the hearing to ____________, 2019 at ______ __.m.;




 {00156795}
Case 2:18-bk-12041-BKM        Doc 198 Filed 03/14/19 Entered 03/14/19 14:31:40          Desc
                               Main Document    Page 1 of 2
         IT IS FURTHER ORDERED continuing Respondent’s deadline to respond to The

 Bancorp Bank’s Motion for Relief from Automatic Stay to three (3) days prior to the continued

 Hearing.



                                  DATED AND SIGNED ABOVE




 {00156795}                             -2-
Case 2:18-bk-12041-BKM        Doc 198 Filed 03/14/19 Entered 03/14/19 14:31:40            Desc
                               Main Document    Page 2 of 2
